Case 19-13770-MAM Doc75_ Filed 09/10/19 Page 1 of 12

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
WEST PALM BEACH DIVISION

www.fisb.uscourts.gov

In re: Case No.: 19-13770-MAM
Chapter 7
EAGLE ARTS ACADEMY, INC.,

Debtor.
/

TRUSTEE, MICHAEL R. BAKST’S EX PARTE MOTION TO APPROVE
REIMBURSEMENT TO GREENSPOON MARDER LLP FOR PAYMENT OF
RENT ON STORAGE UNITS

Michael R. Bakst, Chapter 7 Trustee of the Bankruptcy Estate of Eagle Arts Academy, Inc.,
(the “Trustee”), by and through undersigned counsel, files his Ex Parte Motion to Allow Payment to
Greenspoon Marder LLP for Payment of Rent on Storage Units, and as good cause for same, states
as follows:

1, This case commenced on March 23, 2019 (the “Petition Date”), with the filing of a
voluntary Chapter 7 bankruptcy petition by the Debtor, Eagle Arts Academy, Inc., [ECF#1] (the
“Petition”). Michael R. Bakst is the duly appointed and acting Chapter 7 Trustee.

2. On May 21, 2019, Greenspoon Marder LLP paid Extra Space Storage the sum of
$100.63 representing the June 2019 rent on storage unit 4212 containing the records and various
electronics owned by the Debtor. A copy of the invoice and check reflecting said payment is
attached hereto as Composite Exhibit "1".

3. On June 20, 2019, Greenspoon Marder LLP paid Extra Space Storage the sum of

$100.63 representing the July 2019 rent on storage unit 4212 containing the records and various
Case 19-13770-MAM Doc75_ Filed 09/10/19 Page 2 of 12

electronics owned by the Debtor. A copy of the check reflecting said payment is attached hereto as
Exhibit "2",

4. Accordingly, the Trustee seeks an ex parte order from the Court authorizing the
Trustee to reimburse Greenspoon Marder LLP the sum of $201.26 for the June and July 2019 rent
paid on the storage unit No. 4212 containing the books, records and electronics owned by the Debtor.

WHEREFORE, Michael R. Bakst, as Chapter 7 Trustee of the Bankruptcy Estate of Eagle
Arts Academy, Inc., by and through undersigned counsel, respectfully requests the Court enter an
order granting Trustee's Ex Parte Motion for Order Approving Reimbursement to Greenspoon
Marder LLP for Payment of Rent on the Storage Unit No. 4212 in the amount of $201.26, and
granting such other and further relief as this Court deems just and proper.

I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for
the Southern District of Florida and I am in compliance with the additional qualifications to practice
in this Court set forth in Local Rule 2090-1(A).

I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished by
regular U.S. mail to all parties on the attached mailing list this 9th day of September, 2019.

GREENS MARDER LLP

 

MICHAEL RB. BAKST, ESQ.
Attorney for Trustee

Florida Bar No. 866377

525 Okeechobee Blvd., Suite 900
West Palm Beach FL 33401

(561) 838-4523 (561) 514-3423 (fax)

kb/29511-0514
Case 19-13770-MAM Doc75_ Filed 09/10/19 Page 3 of 12

Electronic Mail Notice List

Michael R Bakst — efilemrb@gmlaw.com,

ecfalert+Bakst@titlexi.com;efileul 084@gmlaw.com;efileul 086@gmlaw.com;efileu386
@gmlaw.com

Michael R. Bakst — efileul094@gmlaw.com,
ecf.alert+bakst@titlexi.com;efileul092@gmlaw.com;efileu21 70@gmlaw.com;efileu386
@gmlaw.com

Charles] Cohen ccohen@furrcohen.com,
trivera@furrcohen.com;atty_furreohen@bluestylus.com;|titus@furrcohen.com;wschnapp
@furrcohen.com

Ned R Nashban NNashban@baritzcolman.com, service@baritzcolman.com

Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov

David Neal Stern dnstern@fwblaw.net,
mkassower@fwblaw.net;rbyrnes@fwblaw.net;davidnstern@gmail.com

Manual Notice List

William J Berger

Weiss, Handler & Cornwell, P.A.
2255 Glades Rd #218

Boca Raton, FL 33431

ESJ SL Goldenrod, LLC,

a Florida Limited Liability Company.
c/o Scott A. Orth, Esq.

Law Offices of Scott Alan Orth, PA
3860 Sheridan Street, Suite A
Hollywood, Fl 33021

All creditors on the Court matrix attached hereto.
Case 19-13770-MAM Doc 75

 

www.extraspace.com

 

Extra Space Storage

1850 Miami Rd

Fort Lauderdale, FL 33312
954-488-2537

 

 

Eagle Art Academy/ c/o Michael Bakst, Chapter 7 Trustee
PO Box 407
West Palm Beach, FL 33402

 

 

Filed 09/10/19 Page 4 of 12

INVOICE

 

 

 

 

 

Invoice Date:} 6/1/2019
Account #:| 1005632705
Due Date:| 6/1/2019
Total Due:| $100.63

 

 

 

IMPORTANT INFORMATION from EXTRA SPACE STORAGE

 

Please pay the Tota! Due on or before the Due Date above. You can pay online, by mail, over the phone, or at the facility. In store payments can be made by (1) credit
card (2) check* (3) cashier's check (4) or cash (except by mail) depending on where you make your payment. A late fee will be assessed to your account if rent is not
paid according to the late fee structure outlined in your lease. !f you have opted into our Customer Protection Plan, your policy is automatically terminated if a payment is
90 days or more overdue. Refer to the "Termination of Insurance" and "Cancellation" provisions of your policy.

| Forget about due dates and potential late charges by using Easy Pay each month your payment is automatically charged to your credit card on the date it's due. This
option is FREE OF CHARGE! Just ask us for Easy Pay and we'll do the rest.

 

 

Unit #

Months*

Rent*

Insurance*

Tax*

Fees

Credit

Unit Totai

 

4212

1

$84.00

$11.00

$5.63

$100.63

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* If the unit is delinquent by more than 35 days (will vary by state) checks will not be accepted. The only method of payment accepted is card, cash, money order, or
certified funds. Business accounts will still be. allowed to pay by check.

Questions about your bill? Please call your Extra Space Storage Manager at the telephone number listed above.

 

EXHIBIT-

 

 
   

ity National
- Fort Lauderdale, FL 93301

 

   

1850 Miami Road

 

22s 517.0514 June 2018 Storace: for Unit #4212

 

 

 

Ft Lauderdale, FL 33312

"c3BEG" ROBBOOLAGB?HE £95508 2044N

Greenspoon Marder, LLP.
01206 - Extra Space Storage
Date INV #

05/16/19 1005632705

Description
June 2019 Storage for Unit #4212

Account - 1114 City National Client Cost for LLP

Greenspoon Marder, LLP.
01206 - Extra Space Storage
Date INV #

05/6/19 1005632705

Description
June 2019 Storage for Unit #4212

Account - 1114 City National Client Cost for LL

  
 
 

 

23866.

63.436/660

May 21, 2019

 

. [aE innndnonnesnining 4 00, 6 3"

 

 

 

 

 

Void after 180 Days

 

 

 

 

Check Date:
05/21/2019 Check Number: 23866
Client.Matter Amount
29511.0514 $100.63
Check Amount: $100.63

Check Date:

05/21/2019 Check Number: 23866
Client.Matter Amount
29511.0514 $100.63

Check Amount: $100.63
~Genspontade

_ 100 W. Cypress Creek Rd., Suite 700
: Fort Lauderdale, FL'33309

    

Pay to the

 

IOS IOAN IINS 4 00:63"
_ Order of Extra Space Storage
The Sum of One Hundred and 63/100 Dollar(s) Void after 180 Days
Extra Space Storage WPA
1850 Miami Road
Ft. Lauderdale, FL 33312
TAINS MICROPRINTING Boe
\_29511.0514 - July 2019 Storage for Unit #4212 Account #1005632705 EE EE EE ech
meShSOw" NOBBOOLABT £95508 204k

Greenspoon Marder, LLP. Check Date:
01206 - Extra Space Storage 06/20/2019 Check Number: 25150
Date INV # Description Client.Matter Amount
06/01/19 4212 July 2019 Storage for Unit #4212 Account #1005632705 29511.0514 $100.63
Account - 1114 City National Client Cost for LLP Check Amount: $100.63
Greenspoon Marder, LLP. Check Date:
01206 - Extra Space Storage 06/20/2019 Check Number: 25150
Date INV # Description Client.Matter Amount
06/01/19 4212 July 2019 Storage for Unit #4212 Account #1005632705 29511.0514 $100.63

Account - 1114 City National Client Cost for LL

 
  

%

3

_ City National -
Fort.Lauderdale; FL 33301

EXHIBIT

BA

 

eB I OE SAL Be ot

25150

63-436/660

June 20, 2019
A

 

 

 

Check Amount: $100.63
Case 19-13770-MAM Doc 75 Filed 09/10/19

Label Matrix for local noticing
113¢-9

Case 19-13770-MAM

Southern District of Florida
West Palm Beach

Mon Sep 9 15:35:05 EDT 2019

The School Board of Palm Beach County, Flori
CHARLES I. COHEN, ESQ. FURR COHEN

2255 Glades Rd., Ste 301 E£

Boca Raton, FL 33431-7382

Access Receivables Management
PO Box 1377
Cockeysville, MD 21030-6377

Alba Olivera, Juan
2180 White Pine Circle, Apt C
Greenacres, FL 33415-6175

Amtrust North America
PO Box 6939
Cleveland, OH 44101-1939

Apple Financial
PO Box 458
Souderton, PA 18964-0458

Barlett, Maria M.
11775 Laurel Valley Circle
Wellington, FL 33414-5923

Blount Gregory James
760 NE 4th Court
Boca Raton, FL 33432

Broder Stacy
740 Malibu Bay Drive Apt 304
West Palm Beach, FL 33401-8401

Charter PB Wellington 2, LLC
19950 W Country Club Dr., Suite 800
Aventura, FL 33180-4603

Charter PB Wellington 2, LLC
Frank Weinberg & Black, P.L.
David Neal Stern, Esq.

1875 NW Corporate Blvd.
Suite 100

Boca Raton, FL 33431-8550

12140 56th pn
12140 56th pl n
west palm beach, FL 33411-8532

Active Alarms Inc,
7512 Dr. Phillips Blvd Suite 50-503
Orlando, FL 32819-5420

Allen Maxwell & Silver
PO Box 540
Fair Lawn, Nd 07410-0540

Anita K. Ryerson
12262 Areaca Drive
Wellington, FL 33414-4102

Axelrod, Britany
10403 Carmen Lane
Royal Palm Beach, FL 33411-3013

Berrie, Donna
20563 S. Charleston
Boca Raton, FL 33434-5904

Booster Enterprises
10400 Old Alabama Rd Connector #400
Alpharetta, GA 30022-8270

(p)CAINE & WEINER COMPANY
12005 FORD ROAD 300
DALLAS TX 75234-7262

Charter PB Wellington 2, LLC

c/o Frank, Weinberg & Black, P.L.
Attention: David Neal Stern

1875 NW Corporate Blvd., Suite 100
Boca Raton, FL 33431-8550

Page 7 of 12

Eagle Arts Academy, Inc.
PO Box 1268
Boca Raton, Fl 33429-1268

A & § Transportation
649 Fifth Avenue South
Naples, FL 34102-6601

Age of Learning for Schools, Inc.
101 N. Brand Blvd 8th Floor
Glendale, CA 91203-2639

AmTrust North America, Inc. on behalf of
Technology Insurance Company, Inc.

c/o Maurice Wutscher LLP

23611 Chagrin Blvd. Suite 207

Beachwood, OH 44122-5540

Anne Gannon Tax Collector PEC
PO Box 3715
West Palm Beach, FL 33402-3715

BB&T Huffaker Insurance
PO Box 89063
Charlotte, NC 28289-0635

Blood, Monique S.
1693 Ripley Run
Wellington, FL 33414-6180

Brittany Axelrod

800 high street

unit 316

Palo Alto, CA 94301-2455

Catherine Gonzalez
15249 97th Rd N
West Palm Beach, FL 33412-1760

Charter School Management Corporation
43460 Ridge Park Dr., Suite 100
Temecula, CA 92590-3600
Case 19-13770-MAM Doc 75 Filed 09/10/19

Chase, Melinda
17143 63rd Road N.
Loxahatchee, FL 33470-6014

Colleen Searing

250 S. Central Blvd.
Suite 104A

Jupiter, FL 33458-8812

Cook, Henry

c/o Scott Wagner & Assoc. PA
250 S. Central Blvd., #104-A
Jupiter, FL 33458-8812

De Lage Landen Financial Services
PO Box 41602
Philadelphia, PA 19101-1602

E Rate Advantage, LLC
106 Lilac Drive
Annandale, NJ 08801-3450

Emma Fiebach
4515 45th way
West palm beach, FL 33407-6847

Feibach, Emma

c/o Scott Wagner & Assoc.. PA
250 S. Central Blvd. #104-A
Jupiter, FL 33458-8812

Florida Department of Revenue
2468 Mentrocentre Blvd
West Palm Beach, FL 33407-3105

Frog Street Press Inc.
800 Industrial Blvd., Suite 100
Grapevine, TX 76051-8634

Gregory James Blount
760 NW 4th Court
Boca Raton, FL 33432-2502

Christina Cunningham

c/o Scott Wagner and Associates, P.A.
250 §. Central Blvd.

Suite 104A

Jupiter, FL 33458-8812

Comcast Business
PO Box 37601
Philadelphia, PA 19101-0601

Cunningham, Christina

c/o Scott Wagner & Assoc. PA
250 S. Central Blvd #104-A
Jupiter, FL 33458-8812

Deborah Scardaccione
632 Saxony N
Delray Beach, FL 33446-1055

Eagle Arts Academy Inc.

c/o Szabo Associates, Inc.
3355 Lenox Road NE, Suite 945
Atlanta, GA 30326-1357

FPL
General Mail Facility
Miami, FL 33188-0001

Florida Department of Health
4052 Bald Cypress Way Bid-Bol
Tallahassee, FL 32399-1729

Florida Department of Revenue
Payroll Taxes

PO Box 6510

Tallahassee, FL 32314-6510

GG IT Tech
13131 55th Road N.
West Palm Beach, FL 33411-8353

Haile Shaw & Pfaffenberg
660 U.S. Highway One, 3rd Floor
North Palm Beach, FL 33408-4628

Page 8 of 12

Cintas Corporation
PO Box 630910
Cincinnati, OH 45263-0910

Companion Corporation
1831 Fort Union Blvd.
Salt Lake City, UT 84121-3041

Curriculum Associates LLC
PO Box 4119
Woburn, MA 01888-4119

Dixie Marketing
PO Box 634
Hartselle, AL 35640-0634

Element Management Group Inc.
760 NE 4th Court
Boca Raton, FL 33432

Federal Express
PO Box 660481
Dallas, TX 75266-0481

Florida Department of Health PBC
PO Box 29 4th Floor
West Palm Beach, FL 33402-0029

Frank, Weinberg & Black, PL
David W. Black, Esq.

7805 SW 5th Court
Plantation, FL 33324

Georgopulos, Yvonne

c/o Scott Wagner & Assoc. PA
250 S. Central Blvd. #104-A
Jupiter, FL 33458-8812

Haile, Shaw & Pfaffenberger, P.A.
660 U.S. HIGHWAY ONE

THIRD FLOOR

Attn: S. Daversa

NORTH PALM BEACH, FL 33408-4629
Case 19-13770-MAM Doc 75 Filed 09/10/19

Heather Ferrin
5509 Descartes Cir
Boynton Beach, Fl 33472-2410

TAN BOTTOM
17225 MURCOTT BLVD
LOXAHATCHEE, FL 33470-2768

Issurdatt-Hafeez, Ruth Ann
7374 Brunswick Circle
Boynton Beach, FL 33472-2536

Juan ali alba Olivera
2180 white pine cir apt C
Greenacres, FL 33415-6175

Kirschenbaum, Mark Adam
2170 Polo Gardens Drive #207
Wellington, FL 33414-2030

Kristin Kolbenschlag
455 NE 37th Street
Boca Raton, FL 33431-5925

Maria R. Acevedo
1451 The 12th Fairway
Wellington, FL 33414-5708

Martinelli, Krista J.

c/o c/o Scott Wagner & Assoc. PA
250 S$. Central Blvd., #104~A
Jupiter, FL 33458-8812

Mejia Cleaning Service
4366 Minerva Drive
Melbourne, FL 32904

Millard, Willian
9811 Spanish Isles Drive
Boca Raton, FL 33496-1829

Henry Cook
1240 Rosegate Blvd
Riviera Beach, FL 33404-1822

Tan Bottom
17225 Murcott Bld
Loxahatchee, Fl 33470-2768

James Solomon

250 S. Central Blvd.
Suite 104A

Jupiter, FL 33458-8812

Kevin Willse

c/o Scott Wagner and Associates, P.A.
250 S. Central Blvd.

Suite 104A

Jupiter, FL 33458-8812

Kolbenschlag, Kristin
73 Lariat Circle
Boca Raton, FL 33487-1515

Mari Heinonen

c/o Scott Wagner and Associates, P.A.
250 S. Central Blvd.

Suite 104A

Jupiter, FL 33458-8812

Marie R. Acevdeo
1451 the 12th Farivay
Wellington, Fl 33414-5708

Matta, Mira
6857 Hendry Drive
Lake Worth, FL 33463-7468

Melinda T. Chase
17143 63rd RDN
Loxahatchee, FL 33470-6014

Morse Communications Inc.
393 East Drive
Melbourne, FL 32904

Page 9 of 12

Hill York Services Corporation
PO Box 350155
Ft. Lauderdale, FL 33335-0155

Irizarry, Jeffry
2209 Amesbury Ct.
Wellington, FL 33414-8021

Johnson Controls Fire Protection
50 Technology Dr
Westminster, MA 01441-0001

King & Walker, CPAs, PL
2803 W. Busch Blvd #106
Tampa, FL 33618-4517

Krista Martinelli

c/o Scott Wagner and Associates, P.A.
250 S. Central Blvd.

Suite 104A

Jupiter, FL 33458-8812

Maria M. Barlett
11775 Laurel Valley Circle
Wellington, FL 33414-5923

Marlene Ortiz

c/o Scott Wagner and Associates, P.A.
250 §. Central Blvd.

Suite 104A

Jupiter, FL 33458-8812

McCoy, Pamela
127 Victory Circle
Boynton Beach, FL 33436-2894

Mia, Rokshana

c/o Scott Wagner & Assoc. PA
250 §. Central Blvd #104-A
Jupiter, FL 33458-8812

Office Depot
PO Box 1413
Charlotte, NC 28201-1413
Case 19-13770-MAM Doc 75 Filed 09/10/19

Office of the US Trustee
51 S.W. Ist Ave.

Suite 1204

Miami, FL 33130-1614

Palm Beach Fire Equipment Co
3965 A-10 Investment Lane
Rivera Beach, FL 33404-1775

Prime Rate Premium Finance Corp.

PO Box 580016
Charlotte, NC 28258-0016

ROKSHANA MIA
12681 WHITE CORAL DR
WELLINGTON, FL 33414-8092

Robert Lee Rich
922 Southwest llth Terrance
Delray Beach, FL 33444-7737

Scardaccione, Deborah J.
1660 Renaissance Commons, #2504
Boynton Beach, FL 33426-7226

Searing, Colleen
1322 Denlow Lane
Royal Palm Beach, FL 33411-4012

Studies Weekly Inc.
1140 North 1430 West
Orem, UT 84057-6405

Suntrust Bank
PO Box 404468
Atlanta, GA 30384-4468

Synter Resource Group LLC
PO Box 63247
North Charleston, SC 29419-3247

Ortiz, Marlene

c/o Scott Wagner & Assoc. PA
250 S$, Central Blvd #104-A
Jupiter, FL 33458-8812

Pitney Bowes
PO Box 371874
Pittsburgh, PA 15250-7874

Progressus Therapy
75 Remittance Drive Suite 6221
Chicago, IL 60675-6221

Revenue Systems
PO Box 15257
Clearwater, FL 33766-5257

Russo, Joseph A.
712 Sunny Pine Way, A-2
Greenacres, FL 33415-8969

Scott Albano

9561 Majestic Way

Boynton Beach

Florida 33437

9561 Majestic Way, FL 33437-3324

Simplex Ginnell
Dept Ch 10320
Palatine, IL 60055-0320

Summerlin, Amy
3196 N. Jog Road, Apt 6201
West Palm Beach, FL 33411-7434

Supplyworks
PO Box 404468
Atlanta, GA 30384-4468

Szabo Associates Inc
3355 Lenox Road NE, Suite 945
Atlanta, GA 30326-1395

Page 10 of 12

Palm Beach County School Board
c/o Charles Cohen, Esq.

2255 Glades Road, Suite 3012
Boca Raton, FL 33431-7383

Pitney Bowes Inc
27 Waterview Dr, 3rd Fl
Shelton CT 06484-4361

Protective Pest Control
8211 Bama Lane, Suite 2
West Palm Beach, FL 33411-3786

Rich, Robert Lee
922 SW llth Terrace
Delray Beach, FL 33444-7737

Ryerson, Anita
12262 Areaca Drive
Wellington, FL 33414-4102

Scott Albano
9561 Majestic Way
Boynton Beach, Fl 33437-3324

Sommer Talerico

c/o Scott Wagner and Associates, P.A.
250 S. Central Blvd.

Suite 104A

Jupiter, FL 33458-8812

Sun Life Financial
PO Box 843300
Kansas City, MO 64184-3300

SurTec Insurance Company
P.O. Box 5005
Woodland Hills CA 91365-5005

Talerico, Sommer D

c/o Scott Wagner & Assoc. PA
250 S. Central Blvd., #104-A
Jupiter, FL 33458-8812
Case 19-13770-MAM Doc 75 Filed 09/10/19

Tandem Interactive Inc.
1700 E. Las Olas Blvd., Suite 301
Fort Lauderdale, FL 33301-2407

Toshibia Business Solutions USA
PO Box 402709
Atlanta, GA 30384-2709

United Healthcare
PO Box 94017
Palatine, IL 60094-4017

Vega, Rosa
13131 55th Road N
West Palm Beach, FL 33411-8353

Voss & Klein
49 N Federal wy Suite 316
Pompano Beach, FL 33062-4304

Waste Management Inc. of Florida
PO Box 105453
Atlanta, GA 30348-5453

Welch, Vivian
2412 Avenue S
Lake Worth, FL 33404-4035

Willse, Kevin
5183 Pinetree Drive
Delray Beach, FL 33484-1128

Jeffry Irizarry

Law Offices of Adam Farber, P.A.
1500 GATEWAY BLVD., Suite 220
Boynton Beach, CA 33426-7233

Soneet Kapila
1000 S Federal Hwy #200
Fort Lauderdale, FL 33316-1237

The Village of Wellington
12300 Forest Hill Blvd,
Wellington, FL 33414-7699

Toshibia Financial Services
PO Box 790448
St Louis, MO 63179-0448

UnitedHealthcare Insurance Company
CDM-ATTN: Bankruptcy

185 Asylum Street

038

Hartford, CT 06103-3408

Villegas Santos, Ivonne
1200 Waterway Village Court, #1117
Greenacres, FL 33413-2173

WPTV-Scripps Media Inc.
PO Box 116871
Atlanta, GA 30368-6871

Weiss Handler & Cornwell PA
2255 Glades Road Suite 218-A
Boca Raton, FL 33431-7392

Wellington Utilities
PO Box 31632
Tampa, FL 33631-3632

Windstream Holdings LLC
PO Box 9001013
Louisville, KY 40290-1013

Michael R Bakst
P. 0. Box 407
West Palm Beach, FL 33402-0407

William J Berger

Weiss, Handler & Cornwell, P.A.
2255 Glades Rd #218

Boca Raton, FL 33431-7391

Page 11 of 12

Thyssen Krupp Elevator Corporation
PO Box 933004
Atlanta, GA 31193-3004

US Bank Equipment Finance
PO Box 790448
St. Louis, MO 63179-0448

Var Technology Finance
PO Box 790448
St. Louis, MO 63179-0448

Vivian a Welch
2412 Avenue S
Riviera beach, FL 33404-4035

Walsworth
PO Box 310287
Des Moines, IA 50331-0287

Weiss, Charles L
12140 56th Place N
West Palm Beach, FL 33411-8532

William Millard
9811 Spanish Isles Dr
Boca Raton, FL 33496-1829

Yvonne Georgopulos

c/o Scott Wagner and Associates, P.A.
250 §. Central Blvd.

Suite 104A

Jupiter, FL 33458-8812

Ned R Nashban

Baritz & Colman LLP

1075 Broken Sound Parkway
Suite 102

Boca Raton, FL 33487-3541
Case 19-13770-MAM Doc75_ Filed 09/10/19 Page 12 of 12

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g) (4).

Caine & Weiner
PO Box 55848
Sherman Oaks, CA 91413

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

(u)West Palm Beach (d)Heather Ferrin End of Label Matrix
5509 Descartes Cir, Mailable recipients 148
Boynton Beach, FL 33472-2410 Bypassed recipients 2

Total 150
